ORDER
JACOB DIM, Bankruptcy Judge.
The above entitled case came on for hearing on April 1, 1982 before the Honorable Jacob Dim, Bankruptcy Judge, pursuant to the requirements set forth in 11 U.S.C. § 524.
This matter originally came on for hearing on December 1, 1981 and March 4, 1982. At those hearings, the Court was informed by the debtor that a creditor, Beneficial Finance Company of Minnesota, claimed a second security interest in a 1981 Ford Mustang owned by the debtor. The debtor said she was told by Beneficial Finance Company of Minnesota that the debtor should not reaffirm her debt to it but should simply continue to make the payments required by Beneficial Finance Company of Minnesota.
The first security interest in the car was held by Ford Motor Credit Company. The amount of Ford Motor Credit Company’s claim as scheduled was $10,284.96. The amount owed to Beneficial Finance Company of Minnesota was scheduled as $600.00. The NADA retail book value of the car on the date of filing was $7400.00.
In order for the Court to further investigate the best interest of the debtor relative to continued payment on these obligations, the Court issued Orders to Show Cause to both Ford Motor Credit Company and Beneficial Finance Company of Minnesota requiring the creditors to appear on April 1, 1982 at 9:30 a. m. The purpose of these hearings was to determine whether the security interests of the creditors should be reduced or eliminated as provided in the Bankruptcy Code under § 506.
The Orders to Show Cause were served on the creditors by mail on March 9, 1982 by the Clerk of Bankruptcy Court and personally served by the debtor on March 11 and 12, 1982.
Neither Ford Motor Credit Company nor Beneficial Finance Company of Minnesota appeared at the hearing on April 1, 1982.
ACCORDINGLY, IT IS ORDERED that:
*2151. The security interest claimed by Beneficial Finance Company of Minnesota in the 1981 Ford Mustang is extinguished and shall have no force and effect. The debt owed to Beneficial Finance Company of Minnesota by the debtor Starlyn Mary Minke is determined to be an unsecured claim pursuant to 11 U.S.C. § 506.
2. The money paid to Beneficial Finance Company of Minnesota since the filing of the petition, $300.00, shall be refunded and paid over by Beneficial Finance Company of Minnesota to the debtor.
3. As costs for failure to appear as required by Court order, Beneficial Finance Company of Minnesota shall pay to the debtor and her attorney, Daniel L. Dobson, the sum of $500.00.
4. No further payments shall be made by the debtor to Ford Motor Credit Company until such time as it shall appear at a continued hearing in this case arranged through the debtor’s attorney Daniel L. Dobson.